                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                    )
                                             )
                    Plaintiff,               )                8:19CR33
                                             )
      vs.                                    )
                                             )
VICTORIA ARRIOLA,                            )                  ORDER
                                             )
                    Defendant.               )


        This matter is before the court on the defendant’s unopposed Motion to Continue
Trial [47]. Counsel needs additional time to negotiate a resolution to the matter. For good
cause shown,

      IT IS ORDERED that the Motion to Continue Trial [47] is granted, as follows:

      1. The jury trial, now set for December 16, 2019 is continued to January 27, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and January 27, 2020, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      3. No further continuances will be granted without a hearing before the
         undersigned magistrate judge.


      DATED: December 3, 2019.

                                                 BY THE COURT:


                                                 s/ Michael D. Nelson
                                                 United States Magistrate Judge
